PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/571,636
Filing Date: 16 Dec 2014
Appellant(s): ARRIS Enterprises, LLC



__________________
Kurt Rohlfs Reg. No. 54,405
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION. ”The following ground(s) of rejection are applicable to the appealed claims.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 1, 3 and 4 under 35 U.S.C. 112(a) for lack of written description in regard to the term “fixed” are withdrawn. The examiner notes the disclosure of the specification to encode at a “predetermined bitrate” and further notes the disclosure on page 2 of the provisional application 61/916662 of a lookahead encoder encoding at a constant bitrate. While the term “fixed” is not recited or recited or defined in the specification of either the instant application or the provisional the examiner is persuaded that the requirements of 112(a) are satisfied to show written description support of the term “fixed”. The examiner will interpret the term “fixed” to mean that determined bit rate is predetermined and unchangeable in accordance with the common definition of the word.

(2) Response to Argument
In regard to the rejection of claims 1, 3 and 4 under 35 U.S.C. 102 as being anticipated by Yoshida, the appellant asserts that the enhancement layer encoder and separator of Yoshida fail to meet the claim limitations of the ‘primary encoder’ of claim 1. Appellant also argues that Yoshida fails to disclose that Yoshida fails to disclose a lookahead encoder that outputs frames in the same format as a primary encoder. The examiner disagrees. 
Yoshida discloses a video encoder which includes a base layer coding portion for encoding a low quality base layer image (101) an enhancement layer coding potion for encoding a higher quality enhancement layer image (103) and a separation portion which subtracts the encoded base layer image from the raw video data (102) (See Yoshida Fig. 1 and par. 78) . The examiner asserts, and appellant does not dispute, that both the base layer coding portion and the separation portion receive raw image data as shown below:

    PNG
    media_image2.png
    410
    684
    media_image2.png
    Greyscale


The examiner has interpreted the primary encoder as relating to both the separation portion and the enhancement layer coding portion of Yoshida as shown below:

    PNG
    media_image3.png
    410
    684
    media_image3.png
    Greyscale

Claim 1 requires “a primary encoder having an enhancement layer encoding portion and receiving raw video frames from the system input and encoding the raw video frames to provide a compressed video output”. Notably the claim requires that the primary encoder includes an enhancement layer coder, and that the primary encoder receives and encodes raw video frames. As shown above, the examiner’s mapping of Yoshida to the ‘primary encoder’ includes an enhancement layer encoding portion, and additionally includes the separation portion 102 that receives raw video frames, the two portions together act as the ‘primary encoder’ to encode raw video frames and provide a compressed video output. 
Appellant asserts that the examiner is arbitrarily construing the enhancement layer encoder (103) of Yoshida as including the separator (102), and notes that the only data encoded is the output of the separator (Brief pg. 7, 2nd full paragraph). Appellant also, seemingly, argues that the ‘primary encoder’ is construed to correspond only to the enhancement layer encoding portion (103) of Yoshida (Brief pg. 7, 1st full paragraph). These argument is not directed against the rejection that was provided for the claim. The appellant is incorrectly misconstruing the rejection as the examiner attempting to incorporate the separation portion (102) of Yoshida into the enhancement layer encoding portion (103). 
Contrary to appellants arguments, examiner construes both the enhancement layer encoding portion and the separator as being the claimed ‘primary encoder’ of claim 1. The examiner notes that claim 1 recites “a primary encoder having an enhancement layer portion” but also notes that the claim does not exclude that the primary encoder includes elements in addition to the enhancement layer portion. In the rejection the examiner has included the separator (102) as one such additional element corresponding to the claimed “primary encoder”.  
Further the examiner notes that while the claim requires that the primary encoder, as a whole, receives and encodes raw image frames, the claims do not indicate that the enhancement layer encoder portion within the primary encoder must also receive and encode raw image frames note “a primary encoder … encoding the raw video frames to provide a compressed video output” . The claims do not exclude filtering or removal of data from the raw image frames after reception by the primary encoder neither does the primary encoder exclude additional elements to the enhancement layer encoder and thus the appellants arguments are unpersuasive.

Appellant next asserts that Yoshida fails to disclose that the lookahead encoder outputs video in the same format as the primary encoder. Appellant specifically asserts that the base and enhancement layer are a single compressed and packetized data stream and that the MPEG outputs of the encoders of Yoshida would not be seen as “individually” coded in the same MPEG format (Brief pg. 8, 2nd paragraph). Appellant further asserts that base and enhancement layer MPEG format does not meet the claim limitations because the enhancement layer of Yoshida is not independently decodable (Brief pg. 8 last paragraph). 
The examiner disagrees. The applicant is arguing limitations which are not claimed in regard to the term ‘format’. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Particularly the claims do not require that the outputs of the claimed primary and lookahead encoders be independent, neither do the claims require that the output of the primary encoder be independently decodable. 
Claim 1 merely requires that the “the lookahead encoder outputting frames of video in the same format as output by the primary encoder”. The claim does not provide any definition or clarification as to what this “format” should be. The claim certainly makes no requirement that the output of the primary and lookahead encoders be encoded separately or be independently decodable. Further, appellants own admission the bitstreams of the base and enhancement encoders of Yoshida may be combine into the same MPEG format (Brief pg. 8, 2nd paragraph “the MPEG format encompasses the combination of the base and enhancement layers). Appellant has failed to clarify the claims to include the argued requirements that the compressed outputs be independent or independently decodable and hence the argument is unpersuasive. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        
Conferees:
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
/ROBERT J HANCE/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
p